Title: To James Madison from Thomas Appleton, 3 June 1801
From: Appleton, Thomas
To: Madison, James


					
						Sir.
						Leghorn 3d. June 1801.
					
					I had last the honor of addressing the department of State on the 7th. of March Via Baltimore.  In Consequence of the Various Circulars of Mr. Cathcart Consul for U: S. A at Tripoli, representing a war as inevitable with that regency; and the little faith that could be placed even in the promises of the Bey, that he would for a certain time refrain from hostilities, it has been thought expedient to lay an embargo on American Vessels in port, which I am led to beleive has been adopted by all the Consuls for the U: S. in the Mediteranean.  The Arrival of Mr. Cathcart at Leghorn on the 1st. has releiv’d us from the most alarming Apprehensions and the information he has given us serves to Confirm the propriety of the Measure we had adopted.  All the Circulars of Mr. C: have pass’d through my hands, Copies of which I have immediately transmitted to all the Consuls in Italy, Spain, & France.
					I now inclose you sir a Copy of his last Circular under date of yesterday, by which you will observe the force We have to Contend with.  Nevertheless six American Vessels Armed at this place and at Genoa will sail on the morrow and sufficiently so it is thought, that should we be Compelled to oppose by force the tripolitain fleet the most satisfactory and honorable result will ensue to us—refering you Sir to the inclosed letter of Mr. C: for every information relative to our situation with barbary.  The French occupy Still the whole extent of Italy, and almost dayly levy new impositions on the inhabitants; joined to total anihilation of Commerce renders its situation peculiarly distressful.  The new King of Etruria whom Buonaparte has named to succeed the former grand duke is expected to Arrive the beginning of the ensuing Month.  A species of tranquility has followed the Convulsions we have so lately experienced throughout Italy; but we Cannot be said with any propriety to be even, in a state of Convalescence.  An universal disapprobation of their King, and the royal and the democratick parties are agreed only on this point.  The temporal powers of the Pope seem tottering, while the principles of liberty appear to threaten even his spiritual ones.  The King of Sardinia has fled to Sicily, and the King of Naples, has in a solitary instance adopted the path which prudence points out; and possessing neither the power, or the abilities to govern, he leaves his Kingdom to be governed by the same laws which are inforced on Tuscany.
					We have no official intelligence from Egypt but all the unofficial, and indirect news we have Obtained, agree in this point, that the british Army has been Compelled to reimbark After many severe Conflicts.  Admiral Gantheaume who Arrived in these roads about a month since with six Ships of the Line from Toulon, left it a fortnight since in order to disembark his troops to the number of 5000, at one of the most eastern ports of Africa, and to proceed by the desert to Alexandria, and not having heard that he has been intercepted, we have reason to beleive he has succeeded in it.  I shall not trouble you Sir with news paper intelligence, and equally avoid passing as absolute truth, all the information I collect.  For all intelligence in times like these, runs through impure streams, and Are therefore liable to be impregnated with the qualities they possess.  With the highest respect I have the honor to be Your Most Obedient Servt.
					
						Th. Appleton
						Consul for U. S. A
						Leghorn
					
					
						P: S.  In this moment well authenticated intelligence from Malta, Contradicts the report of the english having abandoned Egypt.
					
				 
   The preceding is the full transcription of a document that was previously abstracted
        in The Papers of James Madison, Secretary of State series. 
        The original abstract contains additional annotation and source information.

   Go to the original abstract
